                                                                               FiLt-D
                                                                       U.S. DISTRICT COURT
                                                                           AUCUST,'''- '";!V.
                      IN THE UNITED STATES DISTRICT COURT
                                                                       2Q!9DEC-5 PM 3: 00
                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                       CLERK-.
                                      DUBLIN DIVISION                      SC.



ALBERT LYNN WHIPPLE,

              Plaintiff,

       V.                                                 CV 316-071


ANDREW M.SAUL,Commissioner
of Social Security Administration,

              Defendant.



                                           ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DENIES Plaintiffs motion for attorney's fees pursuant to 42 U.S.C. § 406(b)(1). (Doc.

no. 29.)

       SO ORDERED this               day of December, 20A9, at Augusta, Georgia.




                                             UNITED STATES DISTRICT JUDGE
